PER CURIAM.
The employer/carrier appeal a workers’ compensation order which resolved certain issues, but which indicated that temporary partial disability benefits could not then be awarded as it was not shown that the claimant had completed or submitted DWC-19 forms (Employee Earnings Reports). The order cited Jack Feagin Electric, Inc. v. Hallmark, 894 So.2d 1083 (Fla. 1st DCA 2005), for the proposition that the benefits would not be due unless the forms are completed and returned. But the order specified that the temporary partial claim was not being denied with prejudice, and that if the benefits are not provided after the forms are submitted the claimant may pursue another claim and obtain another adjudication.
The appealed order did not resolve all outstanding issues in connection with the temporary partial disability claim, and instead left the benefits unresolved and subject to further dispute and another hearing. The order is thus interlocutory and not presently appealable. Crown Hotel v. Friedman, 420 So.2d 418 (Fla. 1st DCA 1982); see also General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982).
This appeal is therefore dismissed.
ALLEN, LEWIS, and HAWKES, JJ., concur.